DETAILED ACTION
This action is in response to terminal disclaimer filed on 3/19/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/19/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 1-7 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170212924 A1, Abstract- An update platform may update selectable objects with content from selectable data sources based on selectable trigger events. The update platform may generate rules that associate the different selected objects with the different selected trigger events and different selected data sources. The update platform may monitor the trigger events identified in the rules and then update the objects with information from the data sources identified in the rules. The update platform may provide perpetual real-time updates in response to detected object changes. The update platform also may assign filters to the objects that update records with selectable characteristics. The update platform also may assign different priories to the data sources so objects are updated with more relevant information.
ii. US 20160148215 A1, Abstract- For micro, small and medium enterprises issues relating to cost, manpower, IT infrastructure, etc. absorb a major portion of the enterprise's focus. However, today they are also marketing and engaging their customers and potential customers on more parallel channels than ever today across traditional media, electronic media and evolving trends such as social media, blogs, etc. Accordingly, micro, small and medium enterprises would benefit from a solution implementing lead management across these wide range of technologies and formats at a time where network capabilities and portable electronic device capabilities have led to expectations, especially within younger demographics such as “millennials” particularly, of immediate responsiveness.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446